Title: From Charles Francis Adams to Abigail Smith Adams, 13 January 1816
From: Adams, Charles Francis
To: Adams, Abigail Smith


				
					Dear Grandmama
					Boston January 13th: 1816
				
				Your idea of Osterley park being near our house is correct it now belongs to the Countess of Jersey the grand daughter of Mrs: Childs whose daughter married the Earl of Westmoreland. Papa is so bysy he cannot take us any where not even to the play these holidays. I am afraid not but I hope so because I have not seen the Theatre Covent Garden or Drury lane but I hope in the Summer that Papa will take us to see many of these places.The Duke of Kent has got a very pretty Country house and he goes to our School to see the boys exhibit.Next half year I expect to ha get acquainted with more boys and I think it will be a great deal of advantage to me. My duty to GrandpapaBelieve me dear Grandmama / Your dutiful and affectionate GrandSon
				
					C. F Adams
				
				
			